   Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 1 of 11




              UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Robert D. Kline ,                 )
                                  )
              Plaintiff           )
                                  ) Civil Action No. 1:19-cv-1043
                                  ) (Magistrate Judge Arbuckle)
                                  )
Elite Medical Laboratories, Inc. ,)
Performance Laboratories , LLC &
Dr. Richard Arriviello , Jr. D.O, )                      FILED
                                                      HARRISBURG, PA
                                  )
              Defendants          )                      AUG 2 8 2019




PLAINTIFF'S OPPOSITION BRIEF TO DEFENDANT'S MOTION TO
     DISMISS PLAINTIFF'S FIRST AMENDED COMPLAINT




                              INTRODUCTION

   Plaintiff Robert D. Kline ("Plaintiff') filed this suit in Mifflin County

Court   of Common       Pleas    in itially   alleging   that   Elite   Medical

Laboratories, Inc. Performance Laboratories, LLC and Dr. Richard

                                      2
     Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 2 of 11




Arriviello , Jr. D.O. ("Defendants") or their agents made an unwanted,

computer-dialed telemarketing call to his cellular telephone line using

an    unlawful   automatic   telephone    dialing   system   ("ATOS    or
                 .
"autodialer") pr9hibited
                . ,    .
                         by the Telephone Consumer Protection Act

("TCPA") See 47 · l.J.S.C. § 227(b)(1 )(A)(iii).    The initial call from

Defendants was made despite the fact that Plaintiff's telephone

number was on the National Do Not Call Registry. The Defendants

have removed the case to United States District Court for the Middle

District of Pennsylvania .

     In response to this straightforward claim , Defendant Arriviello

launches an attack on the Plaintiff using various Rule 12 theories and

claims, inter alia , the Plaintiff has failed to allege that Defendant Dr,

Richard Arriviello , D. 0. (doctor) made an unsolicited robo call to him

and has failed to allege fact to support his allegations that the person

who made the robo calls to him was the agent of the doctor.

     Given the Defendants' Ru le 12 motion the Plaintiff filed an

amended complaint under F.R.C. P 15 that was more detailed with

additional claims relating to additional calls and included other

theories of liability all of which were done to address what the

doctor's suggestions in his Rule 12 motion that Plaintiff's allegations

                                    3
    Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 3 of 11



were inadequate and/or not cognizable for this matter to progress.

   Defendant has now filed a motion to dismiss Plaintiff's amended

complaint and Plaintiff files this response in opposition to thier motion.

                                BACKGROUND
   The Plaintiff brought this action under the TCPA, which was

enacted in response to widespread public outrage about the

proliferation of intrusive; nuisance-telemarketing practices. See Mims

v. Arrow Fin. Servs. LLC. 132 S. Ct. 740, 745 (2012).               More

specifically, Plaintiffs claim is th at doctor through his agents violated

the TCPA by using an ATDS/robo technology to contact him on his

cellular telephone doctor did so in order to try to secure Plaintiff as a

customer of his health insurance products and/or to his be a user of

his medical services as well.

   The TCPA defined an ATOS as "equipment which has the

capacity-(A) to store or produce telephone numbers to be called ,

using random or sequential number generator; and (B) to dial such

number." See 47 U.S.C §227(a )(1) (emphasis added). According to

the FCC , the agency charged with interpreting and administering the

TCPA, a system qualified as an ATOS if is has the "capacity" to

automatically dial number from a stored list, "even if it is not presently

                                    4


                       '   .
   Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 4 of 11




used for that purpose. "     In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prat. Act of 1991, 30 F.C.C. Red.
                      #




7961 (2015) (the "2015 Order") at 1110.

   Plaintiff has filed an amended complaint to address the F.R.C.P.

12(b)(6) filing of doctor and provides this brief in support. To date

Plaintiff has not received     any other objection to his Amended

Complaint.

   Because the calls to the Plai ntiff continue to be transmitted using

technology capable of generating thousands of similar calls per day it

seems    the   Plaintiff's   phone       rings   unceasingly.    Moreover,

telemarketing phone calls are on an ever increasing frequency

disturbing his peace and solitude.         Plaintiff therefore brought th is

action pro se to seek his remedy against Defendants and in this filing

to seek remedy against doctor.



                             ARGUMENT

   A. Motion to Dismiss First Amended Complaint Pursuant to

F.R.C.P. 12(b)(6): Plaintiff has filed an amended complaint and

thus his amended complaint should not be dismissed as it is

pleaded with sufficient specificity to allow doctor to plead and


                                     5
    Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 5 of 11



attach liability to him to include proper facts to establish agency.

   The function of a motion to dismiss is "merely to assess the legal

feasibility of the complaint, not to assay the weight of the evidence

which might be offered in support thereof." Ryder Energy Distribution

v. Merrill Lynch Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984).

When deciding a motion to dismiss, the Court must accept all well

pleaded allegations as true and draw all reasonable inferences in

favor of the pleader. Hishon v. King, 467 U.S. 69 , 73 , 104 S. Ct.

2229 , 81 L. Ed. 2d 59 (1984 ).   "Prior to discovery, a plaintiff may

defeat a motion to dismiss based on legally sufficient allegations of

jurisdiction." Metropolitan Life Ins. Co. v. Robertson-Ceco Corp., 84

F.3d 560, 566 (2d. Cir. In the instant matter Plaintiff has alleged at

minimum that doctor's agents called him on his phone here in

Pennsylvania and engaged in, inter alia , trespass to chattels as well.

The aforementioned facts alone are sufficient to qualify as a

statement suitable to confer jurisdiction in this forum on claims that

may be properly adjudicated.

   Plaintiff also has averred that doctor through his agents has tried

to offer various cancer screening products and by the doing of a

single act in the Commonwealth of Pennsylvania for the purpose of


                                   6
    Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 6 of 11



thereby realizing pecuniary benefit or otherwise accomplishing an

object with the intention of initiating a series of such acts, such as

selling insurance with the associated paperwork, he has voluntarily

availed himself to the privileges of doing business in the

Commonwealth of Pennsylvania and is therefore subject to the

jurisdiction of Pennsylvania courts under the long-arm statute as

illuminated at 42 Pa . C. S. A. 5301 et seq .

   Plaintiff has alleged in his Amended Complaint that he received

numerous calls from the Defendants or their agents. Numerous calls

should constitute the carrying on of a "continuous systematic part

business within their Commonwealth" as described above.

   Plaintiff avers that Defendants are from various locations outside
     ...
this Gommon~ealth and , by violating the TCPA in making their calls

to the - Plaintiff, they have caused harm or a tortuous injury in the

Commonwealth of Pennsylvania "by an act or omission outside this

Commonwealth" as which is covered by 42 Pa. C. S. A. 5301 et seq.

Plaintiff believes that only a Pennsylvania judge has jurisdiction to

adjudicate the tort described herein.

   Plaintiff has a phone with the area code of 570 and resides in

central Pennsylvania which is where the calls were received.

                                     7
       Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 7 of 11




,   Accordingly, doctor has availed himself to this jurisdiction and could

    reasonably expect to .be haled into court if he broke the law and he

    has been provided an amended complaint sufficient to plead to.

       Here, Plaintiff alleges    ·•n   his Amended Complaint that agents of

    doctor have said that (1) our doctor will evaluate information and (2)

    our doctor will call you. Both of the aforementioned statements are

    sufficient enough to allow doctor to plead to the amended complaint

    Either allegation , if true, would subject doctor to personal jurisdiction

    under Pennsylvania's long-arm statute and is sufficient to plead to.

       Under the F.R.C.P's a plaintiff must plead facts sufficient to

    establish that the asserted agency relationship existed . In the instant

    matter, it is apparent that the lead generators and/or agents of doctor

    by their statements as written above had actual , implied or apparent

    authority and that they were working in conspiracy.           Again , the

    statements in the previous paragraph tend to manifest authority of

    some type. The statements
                        . ~· .
                               alleged in the amended complaint are
                             ,'
    not mere conclusory terms. Indeed , they cannot be more pointed and

    any reasonable person would believe that the agents were working

    for the doctor and it is specific enough to enable the defendant to

    plead to the complaint. It the Court finds otherwise , amendments will

                                            8
         Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 8 of 11



'4   fill any gaps or cure and deficiencies.

        CONCLUSION

        Given the discussion above it is apparent that agents and others

     mentioned in the amended complaint has some type of authority and

     the Plaintiff has pleaded facts consistent there with to allow doctor to

     plead to the amended complaint. If the Court finds otherwise , plaintiff

     can provide specific amendments that will fill any gaps or cure any

     deficiencies.


                                         Re~            J@
                                         Robert D. Kline - pro se
                                         2256 Fairview Road
                                         McClure, PA 17841
                                         570-658-3448
                                         rob@eawireless.net




                                         9
   Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 9 of 11




                   CERTIFICATE OF SERVICE

   On August 26, 2019, I Robert D. Kline , Plaintiff herein served a
copy of "PLAINTIFF'S OPPOSITION BRIEF TO DEFENDANT'S
MOTION      TO      DISMISS PLAINTIFF'S       FIRST       AMENDED
COMPLAINT" on Defendant's attorneys listed below via U. S. Mail
postage paid first class :

Cathleen Kelly Rebar, Esquire
Patrick J. Healey, Esquire
470 Norristown Rd . Ste 201
Blue Bell , PA 19422




                                  Robert D. Kline prose - Plaintiff
                                  2256 Fairview Road
                                  McClure, PA 17841
                                  570-658-3448




                                 10
                                                       •
   Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 10 of 11




                                              2256 Fairview Road
                                              McClure, PA 17841
                                              August 26 , 2019
                                                                      F\LE~
                                                                   HARRISBURG, PA

                                                                       AUG 2 ~ 7019

Clerk of Court
U.S. District Court, M.D. Pa.
Federal Bldg. & U.S. Courthouse
228 Walnut Street
9th Floor
Harrisburg , PA 17108


                      RE :   Filing of brief in opposition to defendant's
                             Second motion to dismiss
                             Civil Action No. 1:19-cv-1043

Dear Sir or Madam :

     Enclosed please find an original and one copy of "Plaintiff's Opposition Brief
to Defendant's Motion to Dismiss Plaintiffs First Amended Complaint. " Please
file this document and return the copy in the postage paid envelope I have
provided .

   Thanks for your attention to this matter and feel free to call me with any
concerns relating to this document.




                                          R
                                          ~ e~
                                          Robert D. Kline - prose
                                          570-658-3448
                                          rob@eawireless .net
                      Case 1:19-cv-01043-WIA Document 20 Filed 08/28/19 Page 11 of 11
R. D. Kline
~256 Fairview Road                                                       ~CSM L%STAGE PAID
                                                                         MC CL ENV
\AcClure , PA 1784~                                                      17841 RE , PA
                                    UN ITEO ST.,,TES
                                   f'OST4 L SElfVICE •
                                                                         ~~33~,.19
                                                                           $0. ~
                                                                         R2305K13724 1-05
                                                                                                  - -



                                                               ~1er-, ol"G urt
                                                               U.S. Uistrict Court, M.D. Pa.
                                                                Federal Bldg . & U.S. Courthouse
                                                                228 Walnut Street
                                                    ,         • 9th floor
                                                 •·;--:..:::.:.Ji~rrisburg , PA 17108
                                   i 7 i O i $ i 7 i 4 C:008                II' I1 / I ,JI 1111/ /!, ll 1111111 JIJI IIJ1; ,,, IIll' II JI ,,,1,J/i ,/i .
